ITEMID: 001-75257
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DEMIR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Süleyman Demir, İsmail Aktaş, Metin Kahramanoğlu, Ali Gündoğan and Bekir Demir, are Turkish nationals. They are represented before the Court by Mr A. C. Zülfikar and Mr M. Gündoğdu, lawyers practising in Elazığ.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until October 1994 the applicant lived in Yukarıpeyde, a hamlet of the Ulukele village, in the Çemişgezek district of Tunceli, where he owns property.
In October 1994 security forces evacuated Yukarıpeyde within the context of military operations in the region. They also destroyed the applicant’s property. The applicant and his family then moved to the Tekeli village of Çemişgezek, where they currently live.
In 1995 and 2001 the applicant filed petitions with the District Governor’s office in Çemişgezek, Governor’s office in Tunceli, the State of Emergency Regional Governor’s Office and the Prime Minister’s office requesting compensation and permission to return to his village. It is to be noted that the applicant did not submit any document attesting his petitions to these offices.
On an unknown date the District Governor’s office in Çemişgezek sent a letter to the applicant stating that he would be given a compensation of 200,000,000 Turkish liras for his damages. When the applicant applied to the District Governor’s office to receive the compensation in question, the authorities refused his request on account of lack of resources. It is to be noted that the applicant did not submit any document in relation to his request of compensation and the authorities’ reply thereto.
On 17 September 2001 the applicant filed further petitions with the Prime Minister’s office and the District Governor’s office in Çemişgezek requesting information about the proceedings concerning the burning down of his house in 1994 and permission to return to his village. He further reiterated his request for compensation for the damages he suffered.
On 28 September 2001 he received a letter from the Prime Minister’s office informing him that his petition had been referred to the Ministry of the Interior.
On 10 October 2001 the District Governor’s office in Çemişgezek sent the following reply to the applicant:
“...
It was established that you voluntarily left your village following the burning down of your house. Besides, on 15 November 1995 you received 11,500,000 Turkish liras accommodation aid from the Social Aid and Solidarity Foundation.
...”
Until October 1994 the applicant lived in Çambulak, a village of the Ovacık district in Tunceli, where he owns property.
In October 1994 security forces evacuated Çambulak, holding the inhabitants of the village responsible for the disturbances in the region. They also destroyed the applicant’s property. The applicant then moved to Elazığ, where he currently lives.
In 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by the security forces. It is to be noted that the applicant did not submit any document attesting his petition with the Public Prosecutor’s office in Ovacık.
On unspecified dates the applicant filed several petitions with the District Governor’s office in Ovacık, Governor’s office in Tunceli and the State of Emergency Regional Governor’s Office requesting compensation and permission to return to his village. It is to be noted that the applicant did not submit to the Court a copy of these decisions.
On 31 October 2001 the District Governor’s office in Ovacık sent the following letter to the applicant in reply to his last petition:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Kıra, a hamlet of the Kozluca village, in the Hozat district of Tunceli, where he owns property.
In October 1994 security forces evacuated Kıra within the context of military operations in the region. They also destroyed the applicant’s property. Following the destruction of his property, the applicant moved to Hozat. He then moved to Elazığ, where he currently lives.
On 14 October 1994 the applicant filed petitions with the Prime Minister’s office, the State of Emergency Regional Governor’s Office and the Governor’s office in Tunceli requesting compensation for pecuniary and non-pecuniary damages he suffered.
On 26 January 1995 the District Governor’s office in Hozat rejected the applicant’s request, stating that he did not fulfil the conditions required by the Housing Law, no. 2510.
On an unknown date the applicant filed a further petition with the District Governor’s office in Hozat requesting information about the proceedings concerning the burning down of his house in 1994 and permission to return to his village. He further reiterated his request for compensation for the damages he suffered.
On 13 September 2001 he received the following reply from the District Governor’s office in Hozat:
“...The Project ‘Return to the Village and Rehabilitation in Eastern and South-eastern Anatolia’ was developed by the South-eastern Anatolia Project Regional Development Directorate (GAP Bölge Kalkındırma İdaresi Başkanlığı). It aims to provide the re-settlement of any inhabitants who unwillingly left their land due to various reasons, particularly terrorist incidents and who now intend to return to secure collective settlement units, since the number of the terrorist incidents have relatively decreased in the region. The Project also aims to create sustainable living standards in the re-settlement areas.
It was established that you had not filed a complaint against the perpetrators of the alleged incident.
...
An investigation will be initiated should you request and inform the District Governor’s office about the identities of the perpetrators who are responsible for your eviction from your village.”
Until October 1994 the applicant lived in Şahverdi, a village of the Ovacık district, in Tunceli. It is to be noted that the documents attesting the ownership of the property that the applicant used in Şahverdi bear the applicant’s father’s name.
In October 1994 security forces evacuated Şahverdi, holding the inhabitants of the village responsible for the disturbances in the region. They also destroyed the applicant’s property. Following the destruction of his property, the applicant moved to Ovacık. He then moved to Elazığ in 1996, where he currently lives.
On 29 January 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting information about the proceedings concerning the burning down of his house in 1994 and permission to return to his village.
On 1 February 2001 the District Governor’s office in Ovacık sent a letter to the applicant stating that there would not be an investigation into his allegations as it was established that the offence in question had been committed by members of the PKK. He was also informed that his petition would be considered under the ‘Return to the Village and Rehabilitation Project’.
On an unknown date the applicant filed a further petition with the District Governor’s office in Ovacık reiterating his request of permission to return to his village.
On 26 January 2002 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following letter in reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Çambulak, a village of the Ovacık district in Tunceli, where he owns property.
In October 1994 security forces evacuated Çambulak holding the inhabitants of the village responsible for the disturbances in the region. They also destroyed the applicant’s property. The applicant then moved to Elazığ, where he currently lives.
On 16 August 1996 the village mayor (muhtar) of Çambulak, Baki Keser petitioned the Governor’s office in Tunceli, the Ministry of Construction and Settlement, the State of Emergency Regional Governor’s Office, the Refah Party Presidency, the Prime Minister’s office and the Presidency of the Parliament, on behalf of the villagers. He requested compensation for their losses.
On 2 February 1999 Mr Keser lodged further petitions with various government offices, namely the Governor’s office in Tunceli, the Presidency of the Parliament, the Prime Minister’s office and the office of the President of the Republic, requesting permission on behalf of the villagers to return to their villages.
On an unknown date the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State of Emergency of Unit of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 20 February 2002 the applicant lodged a further petition with the District Governor’s office in Ovacık, requesting compensation for the damages he suffered and permission to return to his village.
The applicant received no response to his last petition.
The investigation carried out by the authorities indicated that the applicants had left their villages on their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
